Name: Commission Regulation (EEC) No 287/89 of 3 February 1989 suspending Regulation (EEC) No 732/78 on detailed rules for the sale to the armed forces of Member States of beef held by the intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  marketing;  animal product;  defence
 Date Published: nan

 No L 33/22 Official Journal of the European Communities 4. 2. 89 COMMISSION REGULATION (EEC) No 287/89 of 3 February 1989 suspending Regulation (EEC) No 732/78 on detailed rules for the sale to the armed forces of Member States of beef held by the intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 7 (3) thereof, Whereas, by Regulation (EEC) No 732/78 (3), as last amended by Regulation (EEC) No 1809/87 (% the Commission made provision for sales of beef to the armed forces in the framework of special disposal measures ; whereas, in view of the current situation of intervention stocks, the said Regulation should be suspended ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 732/78 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission / (') OJ No L 148 , 28. 6. 1968, p. 24. (2) OJ No L 362, 30. 12. 1988, p. 4. (3) OJ No L 99, 12. 4. 1978, p. 14.' (4) OJ No L 170, 30. 6. 1987, p. 23.